.DOWDELL, -T.
The undisputed evidence in this case showed üi at no force or violence was used in taking the cotton, and that the legal title to the cotton was in Tillman, from whom the defendant purchased it. The defendant was entitled to the affirmative charge as requested, and the court erred in its refusal. — Jordan v. Lindsay, 132 Ala. 567, 31 So. Rep. 484; Code, 1896, § 2712.
The case of Collier v. Faulk, 69 Ala. 58, and Adams v. State, 87 Ala. 89, and the other cases following the Collier v. Faulh decision, in addition to those mentioned in Jordan v. Lindsay, supra, must be overruled.
Reversed and remanded.